Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 8 has been canceled. Claims 1-7 and 9-20 are pending. Claims 1-7 and 9-20 have been examined. Claims 1-7 and 9-20 have been rejected. 

Response to Arguments
The 35 USC 101 rejections of claims 1-3, 6, 15-17, and 20 have been withdrawn in light of amendments to the independent claims.

Applicant’s arguments with respect to claims 1-7 and 9-20 regarding the 103 rejections, see pp. 8-9, have been considered but are moot because the new grounds of rejections rely on Mese et al in view of a new reference Grove et al. (US2007/0050144).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mese et al. (US 2009/0055098) in view of Grove et al. (US2007/0050144).

As per claim 1, Mese teaches a system comprising:
a processing device (¶ 0033); and
a non-transitory memory device including instructions that are executable by the processing device to cause the processing device to perform operations comprising (¶ 0033, 0035):
determining wellbore parameters associated with a wellbore in a formation based at least in part from data received from sensors in the wellbore (¶ 0007, 0040; Mese teaches determining sets of characteristics of a formation in a wellbore; these sets of characteristics are wellbore parameters; Mese also teaches using measuring instrument such as sonic tool to measure various properties of rock surrounding borehole; measurements from the measuring instruments such as sonic tool correspond to data received from sensors in the wellbore);
calculating, using the wellbore parameters, a current effective stress value associated with a hole in the formation, the hole being in pressure equilibrium with the wellbore (¶ 0007, 0009-0010, 0049-0054; Mese teaches determining current stress point using effective stress model using sets of characteristics; this current stress point is a current effective stress value associated with a hole in the formation; Mese also teaches in ¶ 0049-0054 determining stress at any point in time effective stress the pore pressure within the formation in the immediate vicinity of the wellbore assumed to be equal to the wellbore pressure; this state of equal pressures corresponds to the hole being in pressure equilibrium with the wellbore);
determining, using the wellbore parameters and the current effective stress value, a maximum effective stress value that the hole can support without collapsing (¶ 0114, 0120-0121, Fig. 8; Mese teaches determining current effective stress in real time to be compared to a curve of wellbore collapse points; this curve of wellbore collapse points corresponds to boundary of maximum effective stress value that the hole can support without collapsing);
determining a minimum wellbore pressure value using the maximum effective stress value (¶ 0009, 0136; Mese clearly teaches this limitation here); and
producing perforating job parameters to maximize a perforation while maintaining at least the minimum wellbore pressure value (¶ 0108-0110; Mese teaches performing calculations to generate and adjust parameters to perform perforation at the same time with avoiding failures);
perforating the formation using the perforating job parameters (¶ 0111, 0123; Mese teaching real time monitoring in wellbores in perforating).
Mese does not teach:
the perforating job parameters comprising one or more parameters of a perforation tool for use in perforating the formation, the one or more parameter including at least one property of a shaped-charge assembly of the perforation tool.
However, Grove teaches:
the perforating job parameters comprising one or more parameters of a perforation tool for use in perforating the formation, the one or more parameter including at least one property of a shaped-charge assembly of the perforation tool (¶ 0005, 0020-0021, 0023; Grove teaches modeling performance of shaped charge tool onto a formation for a perforation job and choosing one for perforation; performance of a shaped charge assembly includes penetration depth, which is regarded as a property of the perforation tool assembly; also, Grove teaches a shaped charge tool comprises liner geometries, materials, explosive composition, etc. These are also considered parameters of the shaped charge assembly).
Mese and Grove are analogous art because they are in the same field of optimizing a drilling operation comprising perforation operation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mese and Grove. One of ordinary skill in the art would have been motivated to make such a combination because Grove’s teachings would have provided a technique to perform perforation using shaped charge tool that is optimized for stress gradients around the wellbore (Grove ¶ 0001).

As per claim 2, Mese and Grove in combination teach the system of claim 1, Mese further teaches wherein the operation of determining, using the wellbore parameters and the current effective stress value, the maximum effective stress value, comprises the operation of recording a failure point for a hole or perforation in a sample with properties representative of the formation (¶ 0108-0110, 0114, 0120-0121, 0136; Mese clearly teaches these limitations in these paragraphs).

As per claim 3, Mese and Grove in combination teach the system of claim 1, Mese further teaches wherein the operation of determining, using the wellbore parameters and the current effective stress value, the maximum effective stress value, comprises:
approximating a threshold maximum effective stress value as equal to a multiple of unconfined compressive strength, a hollow cylinder strength, or a thick-walled cylinder strength (¶ 0120, Fig. 8; Mese teaches calculations of curves in generated graph in Fig. 8 to indicate threshold maximum effective stress value, see curve 806, where failure would happen; these curves are calculated using at least thick wall cylinder of the borehole); and
performing a numerical calculation or a simulation using the maximum effective stress value to obtain a stability threshold or a collapse threshold (¶ 0102, 0105-0107, 0136).

As per claim 4, Mese and Grove in combination teach the system of claim 1, Mese further teaches wherein producing the perforating job parameters to maximize a perforation while maintaining at least the minimum wellbore pressure value comprises running a simulation to calculate expected downhole wellbore pressure transients associated with a proposed perforating operation (¶ 0102, 0108, 0115; Mese teaches performing generating these perforating job parameters in real time; this teaching reads onto this limitation).

As per claim 5, Mese and Grove in combination teach the system of claim 4, Mese further teaches wherein producing perforating job parameters to maximize a perforation while maintaining at least the minimum wellbore pressure value comprises:
repeating the simulation to calculate the expected downhole wellbore pressure transients (¶ 0102, 0108, 0115; Mese teaches performing generating these perforating job parameters in real time to adjust parameters; this teaching indicates repeating the simulation as recited); and
altering the perforating job parameters (¶ 0108-0110; Mese teaches adjusting perforation conditions, which correspond to job parameters).

As per claim 7, Mese teaches a method comprising:
calculating, using a processing device and using wellbore parameters associated with a wellbore in a formation, a current effective stress value associated with a hole in the formation, the hole being in pressure equilibrium with the wellbore (¶ 0007, 0009-0010, 0033, 0049-0054; Mese teaches determining current stress point using effective stress model using sets of characteristics; this current stress point is a current effective stress value associated with a hole in the formation; Mese also teaches in ¶ 0049-0054 determining stress at any point in time effective stress the pore pressure within the formation in the immediate vicinity of the wellbore assumed to be equal to the wellbore pressure; this state of equal pressures corresponds to the hole being in pressure equilibrium with the wellbore; these calculations are performed using one or more processors);
determining, using the processing device, the wellbore parameters, and a current value of effective stress, a maximum effective stress value that the hole can support without collapsing (¶ 0114, 0120-0121, Fig. 8; Mese teaches determining current effective stress in real time to be compared to a curve of wellbore collapse points; this curve of wellbore collapse points corresponds to boundary of maximum effective stress value that the hole can support without collapsing);
determining, using the processing device and the maximum effective stress value, a minimum wellbore pressure value (¶ 0009, 0136; Mese clearly teaches this limitation in these paragraphs); 
producing, using the processing device, perforating job parameters to maximize a perforation while maintaining at least the minimum wellbore pressure value (¶ 0108-0110; Mese teaches performing calculations to generate and adjust parameters to perform perforation at the same time with avoiding failures); and
perforating the formation using the perforating job parameters (¶ 0111, 0123; Mese teaching real time monitoring in wellbores in perforating), wherein the wellbore parameters associated with the wellbore in the formation are determined at least in part from data received from sensors in the wellbore (¶ 0040; Mese teaches using measuring instrument such as sonic tool to measure various properties of rock surrounding borehole; measurements from the measuring instruments such as sonic tool correspond to data received from sensors in the wellbore).
Mese does not teach:
the perforating job parameters comprising one or more parameters of a perforation tool, the one or more parameter including at least one property of a shaped-charge assembly of the perforation tool.
However, Grove teaches:
the perforating job parameters comprising one or more parameters of a perforation tool, the one or more parameter including at least one property of a shaped-charge assembly of the perforation tool (¶ 0005, 0020-0021, 0023; Grove teaches modeling performance of shaped charge tool onto a formation for a perforation job and choosing one for perforation; performance of a shaped charge assembly includes penetration depth, which is regarded as a property of the perforation tool assembly; also, Grove teaches a shaped charge tool comprises liner geometries, materials, explosive composition, etc. These are also considered parameters of the shaped charge assembly).
Mese and Grove are analogous art because they are in the same field of optimizing a drilling operation comprising perforation operation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mese and Grove. One of ordinary skill in the art would have been motivated to make such a combination because Grove’s teachings would have provided a technique to perform perforation using shaped charge tool that is optimized for stress gradients around the wellbore (Grove ¶ 0001).

As per claim 9, Mese and Grove in combination teach the method of claim 7, Grove further teaches wherein the job parameters comprise at least one of perforation tool components, string assembly components, or wellbore components (¶ 0021; Grove teaches a shaped charge tool components comprising liner, charge explosive, casing, etc.).

As per claim 11, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons

As per claim 18, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons

As per claim 19, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

Claims 6, 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mese et al. in view of Grove et al as applied to claims 1, 9 and 15 above, and further in view of Eslinger et al. (US 2021/0140290).

As per claim 6, Mese and Grove in combination teach the system of claim 1, 
Mese and Grove do not teach: 
further comprising a parts database communicatively coupled to the processing device, wherein the perforating job parameters include parts specified from the parts database.
	However, Eslinger teaches:
a parts database communicatively coupled to the processing device, wherein the perforating job parameters include parts specified from the parts database (¶ 0185, 0221; Eslinger teaches generating a model comprising components for equipment to be used and instantiating components for the model from one or more databases from a bill of analysis; the bill of analysis comprising components to be instantiated for the resulted model corresponds to the job parameters include parts specified from the parts database).
Mese, Grove, and Eslinger are analogous art because they are in the area of wellbore development for a reservoir. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mese, Grove, and Eslinger to include perforating job parameters include parts specified from the parts database. One of ordinary skill in the art would have been motivated to make such a combination because Eslinger’s teaching would have improved product performance, secure resource-efficiency, and reduce time to market (Eslinger ¶ 0151).

As per claim 10, Mese and Grove in combination teach the method of claim 9, 
Mese and Grove do not teach:
further comprising accessing a parts database including the at least one of perforation tool components, string assembly components, or wellbore components.
	However, Eslinger teaches:
accessing a parts database including the at least one of perforation tool components, string assembly components, or wellbore components. (¶ 0185, 0221; Eslinger teaches generating a model comprising components for equipment to be used and instantiating components for the model from one or more databases from a bill of analysis; the bill of analysis comprising components to be instantiated for the resulted model corresponds to the job parameters include parts specified from the parts database; the teaching of instantiating the model with components in the database indicates accessing the part database).
Mese, Grove, and Eslinger are analogous art because they are in the area of wellbore development for a reservoir. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mese, Grove, and Eslinger to include perforating job parameters include parts specified from the parts database. One of ordinary skill in the art would have been motivated to make such a combination because Eslinger’s teaching would have improved product performance, secure resource-efficiency, and reduce time to market (Eslinger ¶ 0151).

As per claim 20, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                   /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148